885 F.2d 865Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Winston LLOYD, Plaintiff-Appellant,v.Melvin STEINBERG, James Aluisi, Joanne Douglas, Individuallyand Official Capacity, Defendants-Appellees.
No. 88-6754.
United States Court of Appeals, Fourth Circuit.
Submitted July 10, 1989.Decided Sept. 13, 1989.

Winston Lloyd, appellant pro se.
John Joseph Curran, Jr., Attorney General, Steven Giles Hildenbrand, Office of the Attorney General of Maryland, for appellee Steinberg.
Joel David Worshtil, Hendershot & Worshtil, for appellee Aluisi.
Before WIDENER, PHILLIPS, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Winston Lloyd appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lloyd v. Steinberg, C/A No. 87-3295-B (D.Md. July 25, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.


2
AFFIRMED.